DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                       CROSS REFERENCE TO RELATED APPLICATIONS
2.           This application claims priority to U.S. Provisional Application No. 62/786,393, filed December 29, 2018, which is hereby incorporated by reference.

             Continued Examination Un-der37CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/11/2022 has been entered.

Allowable Subject Matter
4.        Claims 1-7, 20-31 are allowed.
                                                           Reasons for Allowance
5.    The following is an examiner's statement of reasons for allowance:
6.    Regarding claims 1-7, the prior art failed to disclose or reasonably suggest a solder supporting material on a substrate; solder on the solder supporting material; and selective laser annealed or laser ablated portions of the solder and underlying solder supporting material forming 3D features.

7.    Regarding claims 20-25, the prior art failed to disclose or reasonably suggest a solder layer on the solder supporting layer, the solder layer comprising a second material; and an alloy layer on the substrate, the alloy layer adjacent to the solder region, the alloy layer comprising an alloy of the first material and the second material.

8.    Regarding claims 26-31, the prior art failed to disclose or reasonably suggest a second metal layer on the first metal layer, the second metal layer comprising a first material; and a third metal layer between the second metal layer and the second substrate, the third metal layer comprising a second material; and an alloy layer between the first metal layer and the second substrate, the alloy layer adjacent the solder region, the alloy layer comprising an alloy of the first material and the second material.

Remarks:
9.    The closest prior art is Humpston, US 2005/0067688 A1. However, Humpston does not teach or suggest the claimed invention, for instance "a third metal layer between the second metal layer and the second substrate, the third metal layer comprising a second material; and an alloy layer between the first metal layer and the second substrate, the alloy layer adjacent the solder region, the alloy layer comprising an alloy of the first material and the second material”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899